Citation Nr: 1013667	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Lincoln RO 
that, in part, denied service connection for a bilateral 
hearing loss disability.  In August 2008, a Travel Board 
hearing was held before the undersigned; a transcript of this 
hearing is associated with the claims file.  In a December 
2008 decision, the Board denied service connection for a 
bilateral hearing loss disability.  In January 2010, the 
Veteran and VA filed a Joint Motion for Partial Remand (Joint 
Motion) with the United States Court of Appeals for Veterans 
Claims (Court) to vacate and remand the Board's decision only 
with respect to the denial of service connection for a 
bilateral hearing loss disability; the Joint Motion expressly 
stated the Veteran did not wish to pursue an appeal of the 
remainder of the Board's decision.  That same month, the 
Court issued an Order granting the motion, thereby vacating 
the Board's December 2008 denial of service connection for a 
bilateral hearing loss disability, and remanding the matter 
to the Board for additional development consistent with the 
Joint Motion.  The Motion and Order are associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss 
disability is the result of service and his exposure to noise 
therein.

The parties agreed that the June 2007 VA examination was 
inadequate and that another examination was necessary.  The 
examiner opined that the Veteran's bilateral hearing loss 
disability was not as a result of his service since his 
hearing was within normal limits when he separated from 
service.  The examination was considered inadequate on the 
basis that the VA examiner did not consider all of the lay 
evidence, which includes statements of continuing 
symptomatology, and that the examiner did not address the 
service treatment records that showed an in-service decrease 
in his hearing demonstrated by 1965 and "1957" audiometric 
testing reports.  Presumably, since the Veteran was not in 
service in 1957 but was in service in 1967, it was their 
intention to reflect the later date.  In view of the 
foregoing, an examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. The RO will schedule the Veteran for a 
VA audiological examination to determine 
the likely etiology of his current 
bilateral hearing loss disability.  

The following considerations will govern 
the examination:

a. The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b. Based on review of the entire 
record, to include lay evidence, and 
examination of the Veteran, the 
examiner will opine as to whether 
the Veteran's current hearing loss 
disability had its onset during 
service.  

c. The examination report must 
include a complete rationale and 
include a discussion of the lay 
evidence of continuing symptoms of 
hearing loss since service and the 
decrease in hearing noted from the 
time he entered service to the time 
he separated from service.

d. If an opinion cannot be made 
without resort to speculation, the 
examiner must state so and clearly 
indicate whether this conclusion was 
based on full consideration of all 
the assembled data and evidence, and 
explain the basis for why an opinion 
would be speculative.

2.  Following such development, the RO 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  If any such action does not 
resolve the claim, the RO/AMC shall issue 
the Veteran and his representative a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


